                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

DARRYL TAYLOR,
                                                CASE NO.: 1:17-cv-267
              Petitioner,
                                                Judge Michael R. Barrett
                                                Magistrate Judge Michael R. Merz
       v.

TIM BUCHANAN, Warden,
Noble Correctional Institution,

              Respondent.

                                  OPINION AND ORDER

       This matter is before the Court on the Report and Recommendations of the

Magistrate Judge (Doc. 10), Petitioner’s pro se objections (Doc. 19), the Supplemental

Report and Recommendations of the Magistrate Judge (Doc. 22), and Petitioner’s pro se

supplemental objections (Doc. 23)—all pertaining to a petition for writ of habeas corpus.

The Magistrate Judge also issued a Report and Recommendations (Doc. 18), which

pertained to an intervening judgment (Doc. 12) that had adopted his initial Report and

Recommendations. Convinced that this judgment was the result of an improper date

calculation related to Petitioner’s objection deadline, the Magistrate Judge recommended

that it be reopened.

       Having considered the filings de novo, the Court will grant Petitioner’s Motion to

Alter or Amend Judgment (Doc. 17) but will dismiss his petition for writ of habeas corpus

(Doc. 1).




                                            1
    I.      BACKGROUND

         Petitioner was convicted after a trial by jury of trafficking in oxycodone. State v.

Taylor, 2016-Ohio-2781, ¶¶ 1, 5 (Ohio Ct. App.). 1 His conviction turned upon three

controlled buys through a confidential informant, which led to a search warrant and his

ultimate arrest. Id. at ¶¶ 5–7. He appealed his conviction and the Fourth District Court

of Appeals (the “Fourth District”) affirmed, except to the extent that the post-release

control portion of his sentence was vacated for failure to advise of the same at the time

of sentencing. Id. at ¶ 42. Petitioner then sought to reopen the appeal to assert a claim

of ineffective assistance of appellate counsel under Ohio App. R. 26(B) (Doc. 6, PAGEID

164–178) as his petition for review by the Supreme Court of Ohio was pending. Both

requests were ultimately denied. (See id. at PAGEID 163, 182, 196).

         Petitioner’s federal habeas petition sets out five grounds for relief:

            GROUND 1: Petitioner’s motion to suppress evidence in his case
            should have been granted because of the lack of a proper search
            warrant due to the insufficient probable cause and sufficiency of
            the affidavit, thus, violating his Fourth Amendment of the United
            States Constitution and Article 1, Section 14 of the Ohio
            Constitution.

            GROUND 2: The admission of evidence alleged to confirm the
            first controlled buy of drugs violated the petitioner’s right against
            unreasonable search and seizure under the Fourth Amendment of
            the United States Constitution and Article 1, Section 14 of the
            Ohio Constitution.

            GROUND 3: The evidence presented at trial is insufficient to
            support petitioner’s conviction for drug trafficking, which
            conviction is manifestly against the weight of the evidence, and the
            defense of entrapment is established, thus, acquittal is appropriate.

            GROUND 4: The petitioner was denied effective assistance of
            appellate counsel when he failed to raise petitioner’s constitutional

1
 The “determination of a factual issue made by a State court shall be presumed to be correct” absent
“clear and convincing evidence” otherwise. 28 U.S.C. § 2254(e)(1).

                                                   2
             right to have the assistance of counsel for his defense.

             GROUND 5: The petitioner was denied effective assistance of
             appellate counsel when he failed to raise petitioner’s constitutional
             right to raise petitioner’s constitutional right to a fair trial by
             impartial, indifferent jurors.

(Doc. 10, PAGEID 525–26 (quoting Doc. 1, PAGEID 4, 6, 11, 16, and 20)).

   II.       STANDARD OF REVIEW

          When objections to a magistrate judge’s report and recommendation are received

on a dispositive matter, the assigned district judge “must determine de novo any part of

the magistrate judge's disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3). After review, the district judge “may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Id.; see also 28 U.S.C. § 636(b)(1). General objections are insufficient to

preserve any issue for review: “[a] general objection to the entirety of the [magistrate

judge’s] report has the same effects as would a failure to object.” Howard v. Sec'y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).                Nevertheless, the

objections of a petitioner appearing pro se will be construed liberally. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

   III.      ANALYSIS

          The Court has reviewed the Magistrate Judge’s findings and considered all of the

filings in this matter de novo. As a threshold matter, the Court finds that the Report and

Recommendations (Doc. 18) concerning Petitioner’s Motion to Alter or Amend Judgment

(Doc. 17) correctly determines that Petitioner’s objections to the initial Report and

Recommendations should be considered timely. The Court will therefore adopt this

Report and Recommendations—modified only to provide for the vacating of the Court’s

                                               3
prior Order (Doc. 11) adopting the initial Report and Recommendations (Doc. 10) in

addition to reopening the Clerk’s Judgment (Doc. 12). The Court further determines that

Petitioner’s objections should be overruled, and that the initial Report and

Recommendations (Doc. 10) and the Supplemental Report and Recommendations (Doc.

22) should be adopted—adding the following analysis as it relates to Petitioner’s pending

supplemental objections.

      Petitioner first objects to the Magistrate Judge’s conclusion that he has not

demonstrated cause and prejudice necessary to excuse the procedural default of his

ineffective assistance of appellate counsel claims—grounds four and five. In support of

his objection, he incorporates arguments made in his initial objections (See Doc. 23

(referencing Doc. 19, PAGEID 579–583)) and attaches a portion of the state court record

pertaining to the motion to suppress and potential withdrawal of his trial counsel (Doc. 6-

1, PAGEID 254–64). None of these materials explain (much less excuse) Petitioner’s

admitted (see Doc. 23, PAGEID 601) procedural default with respect to his ineffective

assistance of appellate counsel claims, and Petitioner does not object to any specific

aspect of the Magistrate Judge’s reasoning that led him to recommend that these claims

were procedurally defaulted. (See Doc 10, PAGEID 536–41).

      Petitioner’s first objection also appears to conflate the procedural default of the

ineffective assistance of appellate counsel claims with a procedural default of the Fourth

Amendment claims.       As noted by the Magistrate Judge, he did not make his

recommendations on the Fourth Amendment claims on the basis of procedural default,




                                            4
but instead on the basis of Stone v. Powell, 428 U.S. 465, 494–95 (1976). 2 (See Doc.

22, PAGEID 594). Nevertheless, to the extent that Petitioner’s references to his initial

objections (Doc. 19, PAGEID 579–583) and the state court trial record (Doc. 6-1) could

be construed as a specific objection to the Magistrate Judge’s application of Powell, it

remains unavailing. The Court concludes that Petitioner had “an available avenue . . . to

present his claim to the state courts[.]” Good v. Berghuis, 729 F.3d 636, 639 (6th Cir.

2013). In so finding, the Court is not required to make “an inquiry into the adequacy of

the procedure actually used to resolve that particular claim.” Id. But it is clear here that

the state court was interested in an adequate procedural mechanism to consider

Petitioner’s Fourth Amendment claims. Petitioner’s trial counsel and the state had agreed

that a motion to suppress “would have no basis in the law[,]” (Doc. 6-1, PAGEID 256), yet

the trial court nevertheless asked that Petitioner’s counsel prepare and file the motion

based on Petitioner’s stated reasons (id. at PAGEID 260–61). 3 The Fourth District also


2
  Powell held that “where the State has provided an opportunity for full and fair litigation of a Fourth Amendment
claim, a state prisoner may not be granted federal habeas corpus relief on the ground that evidence obtained in an
unconstitutional search or seizure was introduced at his trial.” Id. at 494.

3
 In his first set of objections, incorporated by reference (see Doc. 23, PAGEID 601), Petitioner alludes to being
coerced into waiving a conflict with his trial attorney—arguably an impediment to “full and fair” litigation on
Fourth Amendment issues. (See Doc. 19, PAGEID 580). The record, however, does not bear this out. The following
exchange took place a March 6, 2015 hearing:

        Court: And would you be willing to have [trial counsel] continue as your attorney and we take up
        this issue that concerns you [Petitioner] to get to the bottom of this and to figure out what the
        law is on it and have a preliminary decision. In other words this won’t be part of the trial but this
        will be something that I’ll be required to rule on, in writing. If I make a mistake in a case you’ve
        always got the Fourth District Court of Appeals, that you have an absolute right to take your case
        to if, at the end of this trial, you feel like my rulings were wrong on anything. You have the right
        to have them look over everything that I do. That’s a three Judge panel that looks over what I do
        to make sure mistakes don’t cause a, a um, situation of wrongful conviction or wrongful
        imprisonment. What do you think?

        Defendant: I think that would be fair. Um, I have no objections to it.

        ***

                                                          5
comprehensively evaluated the denial of the suppression motion. Taylor, 2016-Ohio-

2781 at ¶¶ 29–38.

        For his second objection, Petitioner disagrees with the Magistrate Judge’s

conclusion that consent is not a defense to a drug trafficking charge. (Doc. 22, PAGEID

598). He maintains that State v. Mehozonek, 8 Ohio App.3d 271, 274–75 (Ohio Ct. App.

1983), controls the outcome of his sufficiency of the evidence claim (ground three)—

regardless of its distinguishing factual features and despite the fact that it is a non-

controlling and nearly forty-year-old decision from Ohio’s Eighth District Court of Appeals.

The Mehozonek opinion’s merits discussion opens as follows: “An essential element of

the crime of theft is the victim’s lack of consent.” Id. at 274. The court went on to hold

that “[i]f the owner originates the criminal plan, for the purpose of testing the

trustworthiness of an employee, the courts uniformly hold that an owner by his or its

conduct has consented to the taking, and that no crime has been committed.” Id. It is

logical that evidence of consent could undermine a conviction where lack of consent is

an element of the crime at issue; but that logic does not apply here. Petitioner’s citation

to In re Winship, 397 U.S. 358 (1970), is inapposite. Lack of consent is not an element

of drug trafficking.




        Court: [Y]ou certainly have the right if you want to, to hire and substitute any attorney that you
        wish for Mr. Meadows. That’s always your right under the laws of the United States and the
        State of Ohio. [Trial counsel] is there if and only if, you still believe that you are unable to hire
        and retain the services of a lawyer of your choice. I simply want to repeat that.

(Doc. 6-1, PAGEID 260–61, 262).


                                                          6
   IV.      CONCLUSION

         Consistent with the foregoing, Petitioner’s Objections (Docs. 19, 23) are

OVERRULED; and the Report and Recommendations (Doc. 10) and the Supplemental

Report and Recommendations (Doc. 22) are ADOPTED.                     The Report and

Recommendations (Doc. 18) is ADOPTED AS MODIFIED to provide for the vacating of

the Court’s prior Order (Doc. 11) adopting the initial Report and Recommendations (Doc.

10) in addition to reopening the Clerk’s Judgment (Doc. 12). The Petition (Doc. 1) is

DISMISSED with prejudice. Because reasonable jurists would not disagree with this

conclusion, Petitioner is DENIED a certificate of appealability and the Court CERTIFIES

that any appeal would be objectively frivolous.

         IT IS SO ORDERED.


                                                  /s/ Michael R. Barrett____________
                                                  Judge Michael R. Barrett
                                                  UNITED STATES DISTRICT JUDGE




                                            7
